Citation Nr: 1635701	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for status post right collar bone fracture.
      


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 2006 through October 2006.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for status post right collar bone fracture and assigned a noncompensable rating.

In the Veteran's June 2013 substantive appeal (VA Form 9), he requested a Board hearing at a Regional Office or via videoconference.  A Travel Board hearing was scheduled for August 2016.  The Veteran failed to appear at the hearing, did not provide good cause for his failure to appeal, and did not submit a request to reschedule.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected status post right collar bone fracture was manifested by nonunion of the clavicle without loose movement, pain on use, but no limitation of motion at the shoulder, ankylosis or impairment of the humerus.

CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for status post right collar bone fracture have been met. 38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5203 (2015).

2. The criteria for a separate 10 percent rating for pain on use status post right collar bone fracture have been met. 38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial compensable evaluation for status post right shoulder fracture is a downstream issue from a rating decision dated in January 2012, which initially established service connection for this disability and assigned the initial non-compensable rating being contested and its effective date. The Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for a right shoulder disorder, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c). VA treatment records have been associated with the record. The Veteran has also provided statements and argument in support of his claim. He has not identified any evidence that has not otherwise been obtained.  VA examinations have been conducted in April 2011 and May 2013. These examinations describe the disability in sufficient detail for the Board to make an informed decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).



Law and analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability. Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code (DC) 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5003.
For the purpose of rating disability from arthritis, the shoulder is considered a major joint. 38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 40 percent evaluation is assignable for limitation of motion of the arm of the major extremity to 25 degrees from the side and a 30 percent evaluation is assignable for limitation of the arm of the minor. A 30 percent evaluation may be assigned for limitation of motion of the arm of the major extremity midway between the side and shoulder level, and a 20 percent evaluation for the minor. Motion of the arm of the major extremity limited to the shoulder level warrants a 20 percent rating. Diagnostic Code 5201.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, a 50 percent evaluation may be assigned for impairment of the humerus of the major extremity with fibrous union. A 30 percent evaluation will be assigned for recurrent dislocations of the humerus of the major extremity at the scapulohumeral joint with frequent episodes and guarding of all arm movements. With infrequent episodes, and guarding of movement only at the shoulder level, a 20 percent evaluation is assignable for the major extremity. Diagnostic Code 5202.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula, or for nonunion of the clavicle or scapula without loose movement. The Veteran would be entitled to an assignment of a maximum 20 percent rating, if he had dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement. Under this Diagnostic Code, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint. 

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction. See 38 C.F.R. § 4.71a, Plate I. 

The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint. The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm. Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable. See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

In February 2011, the Veteran filed a claim for service connection for his right shoulder.  He underwent a VA examination in April 2011.  The Veteran reported that he injured his shoulder during a training exercise.  He stated that, over time, the residuals have impacted his physical performance.  He reported localized pain in the collar bone that occurs four times per week and lasts for an hour.  The pain is aching, oppressing, and sticking and he rated it as a four on a scale of one to ten.  The pain is exacerbated by physical activity and stress and relieved by rest.  The Veteran also endorsed symptoms of weakness, stiffness, giving way, and locking.  He denied redness, fever, swelling, abnormal motion, heat, and drainage.  His functional impairment is characterized by slowness of movement and lessening of physical strength.

An x-ray of the clavicle showed an old fracture of the right distal clavicle and non-union and displacement of the fracture fragments.  The Veteran's range of motions findings were flexion and abduction to 180 degrees and external and internal rotation to 90 degrees.  Repetitive motion was possible with no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.

In January 2012, the RO granted the Veteran's claim of service connection and assigned a noncompensable rating.  The Veteran filed a notice of disagreement in February 2012, stating that a review of his x-rays should show that he qualifies for compensation for his disability.

A VA examination was conducted in May 2013.  The Veteran reported pain and fatigue after an hour or so of regular work activities or exercise.   Range of motion testing showed flexion and abduction to 180 degrees with no evidence of painful motion and the Veteran was able to perform repetitive-use testing with no additional limitations for functional impairment.  The examiner also noted that there was no localized tenderness or pain on palpation and no guarding.  Muscle strength testing was 5 out of 5 and Hawkins' Impingement, empty-can, external rotation/infraspinatus strength, and lift-off subscapularis tests were all negative.  There was no history of mechanical symptoms or recurrent dislocations.  

Regarding functional impact, the examiner opined that Veteran has full range of motion for external and internal rotation and although there are contributing factors of pain, weakness, fatigueability, and/or incoordination, he has no additional limitation of functional ability during flare-ups or repeated use over time.  

The Veteran submitted a substantive appeal (VA Form 9) in June 2013.  He argued that range of motion is not reflective of his impairment or disability.   He stated that extreme fatigue of his arm and shoulder after consecutive days of work and mild to extreme numbness and throbbing pain if he sleeps on his arm and that driving or operating a computer keyboard for extended periods also causes fatigue and pain.  He also stated that his disability affects his ability to sleep, causing insomnia and that it interferes with his ability to exercise causing a loss of muscle tone, strength, and physical fitness.  Finally, he argued that he was happier and less depressed when he was able to be more physically active.  

As noted above, the Veteran is currently in receipt of a non-compensable rating for his status post right shoulder facture. The Board finds that additional compensation is warranted. Initially, x-ray evidence in 2011 showed nonunion of the right distal clavicle without loose movement. Under Diagnostic Code (DC) 5203, a 10 percent rating is warranted for this level of disability. Because there is no evidence of loose movement, a higher 20 percent rating is not warranted under DC 5203.

Additionally, as the Veteran has no demonstrated limitation of motion at shoulder level, a higher rating under DC 5201 is not available.  The evidence also does not show any humerus impairment or recurrent dislocation, or any ankylosis, thus compensable ratings under DCs 5200 and 5202 are not warranted. 

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 (2015). See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his right shoulder disability, notably his pain on use. The Board notes that the examiners found no objective evidence of pain or limitation of motion at his examinations. However, given that the Veteran is competent to report pain on use, the Board finds that a separate 10 percent rating is warranted for functional loss due to pain.  

With respect to a staged rating, in this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected right shoulder disability has not changed appreciably during the period on appeal. There are no medical findings and no other evidence which would allow for the assignment of staged ratings. Specifically, as discussed above, the competent and probative evidence of record, to include the April 2011 and May 2013 VA examination reports indicate that the Veteran's right shoulder symptomatology has remained relatively stable throughout the period. Hart, supra. 

In light of the above, a 10 percent rating for nonunion of the clavicle and a separate 10 percent rating for pain on use are warranted. 


Extraschedular consideration

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this case, the Veteran is only service-connected for his right collar bone condition, and thus, there are no additional disabilities to consider. Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, as the Veteran has raised the contention that the rating criteria does not adequately compensate him for his shoulder disability, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321 (b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1) (2015). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected right shoulder disability is manifested by signs and symptoms such as pain. This symptom and its resulting impairment are contemplated by the rating schedule. The diagnostic code in the rating schedule corresponding to disabilities of the shoulder provides ratings on the basis of impairment to the joint. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested mostly by pain. In short, there is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the Veteran has stated that his shoulder disorder impacts him ability to exercise, drive for long periods of time, and use a keyboard for extended periods of time.  Although the Veteran did not states how these limitations impact his employment, the Board notes that it has no reason to doubt that the Veteran's shoulder disability symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his right shoulder disability has resulted in frequent periods of hospitalization during the period under consideration. Therefore, the Veteran's service-connected right shoulder disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321 (b)(1). Referral is not warranted.


ORDER

Entitlement to a 10 percent rating for nonunion of the clavicle status post right shoulder fracture is granted. 

Entitlement to a separate 10 percent rating for pain on use of the clavicle status post right shoulder fracture is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


